Case: 18-14218    Date Filed: 04/26/2019   Page: 1 of 5


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14218
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:17-cr-00047-HES-MCR-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

WANDA FAYE RATCLIFFE,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 26, 2019)

Before TJOFLAT, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      The United States moves to dismiss Wanda Faye Ratcliffe’s appeal of her

sentence based on the appeal waiver in her plea agreement. After careful

consideration, we conclude the waiver is enforceable and therefore grant the

government’s motion.
              Case: 18-14218     Date Filed: 04/26/2019   Page: 2 of 5


                                       I.

      A federal grand jury indicted Ratcliffe on charges stemming from an alleged

conspiracy to illegally structure currency deposits. Pursuant to a written plea

agreement, Ratcliffe agreed to plead guilty to one count of Conspiracy to Structure

Financial Transactions, in violation of 18 U.S.C. § 371 and 31 U.S.C.

§§ 5324(a)(1), (3). In exchange, the government agreed to withdraw the remaining

charges and recommend a downward adjustment for acceptance of responsibility.

      The plea agreement included an appeal waiver. That provision said Ratcliffe

“expressly waive[d] the right to appeal [her] sentence on any ground, including the

ground that the Court erred in determining the applicable guidelines range pursuant

to the United States Sentencing Guidelines, except (a) the ground that the sentence

exceeds the defendant’s applicable guidelines range as determined by the Court

pursuant to the United States Sentencing Guidelines; (b) the ground that the

sentence exceeds the statutory maximum penalty; or (c) the ground that the

sentence violates the Eighth Amendment to the Constitution.” The provision also

said Ratcliffe “is released from h[er] waiver and may appeal the sentence as

authorized by 18 U.S.C. § 3742(a)” “if the government exercises its right to appeal

the sentence imposed.”

      A magistrate judge held a change of plea hearing. The magistrate judge

confirmed Ratcliffe read the plea agreement, reviewed it with her attorneys, and


                                            2
              Case: 18-14218     Date Filed: 04/26/2019    Page: 3 of 5


signed it, and he ensured Ratcliffe understood she was bound by all its terms. The

magistrate judge specifically reviewed the appeal waiver with Ratcliffe, explaining

that she “expressly waive[d] [her] right to appeal [her] sentence on any ground,

including on the ground that the Court may have erred in determining your

applicable guideline range, pursuant to the U.S. Sentencing Guidelines.” The

magistrate judge noted there were “three exceptions” to the waiver as outlined in

the plea agreement and that “[i]t further reads that if the United States appeals, then

you are released from this waiver. You could also appeal.” Ratcliffe confirmed

that she accepted the appeal waiver voluntarily, and she confirmed that she had no

questions about anything covered in her plea agreement. After the magistrate

judge asked whether Ratcliffe would plead guilty “having heard and understood

everything [he] said,” Ratcliffe pled guilty. Ultimately, the magistrate judge found

that Ratcliffe’s decision to plead guilty was freely and intelligently made.

      At sentencing, the district court accepted the plea agreement, calculated

Ratcliffe’s advisory guideline range as 46 to 57 months, granted her motion for a

downward departure or variance based on her mental and emotional condition, see

U.S.S.G. § 5H1.3, and imposed a 24-month term of incarceration.

      Ratcliffe filed an appeal, arguing that the district court erred in calculating

her offense level based on the value of the funds involved in her structured




                                           3
              Case: 18-14218     Date Filed: 04/26/2019   Page: 4 of 5


transactions. The government moved to dismiss the Ratcliffe’s appeal, asking this

Court to enforce the appeal waiver.

                                       II.

      Ratcliffe’s sole argument on appeal challenges the district court’s

determination of her applicable guideline range, an argument foreclosed by the

appeal waiver. Thus, if the appeal waiver is enforceable, we must dismiss her

appeal. See, e.g., United States v. Buchanan, 131 F.3d 1005, 1008–09 (11th Cir.

1997) (per curiam).

      We review de novo the validity of a sentence appeal waiver, United States v.

Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008), and we enforce them only when

they are knowing and voluntary, United States v. Bushert, 997 F.2d 1343, 1350

(11th Cir. 1993). To establish a waiver was knowing and voluntary, “the

government must show that either (1) the district court specifically questioned the

defendant concerning the sentence appeal waiver during the [plea] colloquy, or (2)

it is manifestly clear from the record that the defendant otherwise understood the

full significance of the waiver.” Id. at 1351.

      The appeal waiver is enforceable, because it is manifestly clear from the

record that Ratcliffe understood the waiver’s full significance. At the change of

plea hearing, the magistrate judge confirmed that Ratcliffe’s attorney had reviewed

the plea agreement with her and that Ratcliffe read it herself and signed it. The


                                             4
              Case: 18-14218    Date Filed: 04/26/2019   Page: 5 of 5


magistrate judge also specifically discussed the appeal waiver with Ratcliffe and

affirmed she had voluntarily agreed to it. Ratcliffe then confirmed she had no

questions about her plea agreement and did not object when the judge asserted she

had heard and understood all that he said.

                                      III.

      We therefore GRANT the government’s motion to dismiss Ratcliffe’s

appeal.

      APPEAL DISMISSED.




                                         5